—Order and judgment (one paper), Supreme Court, Bronx County (Janice Bowman, J.), entered on or about May 19, 2000, which, after a jury trial, awarded plaintiff the total sum of $1,840,129.69, unanimously modified, on the facts, to vacate the awards for past and future pain and suffering, and to direct a new trial on the issues of such damages only, and otherwise affirmed, without costs, unless plaintiff stipulates, within 30 days of the service of a copy of this order with notice of entry, to decrease the award for past pain and suffering from $900,000 to $250,000, and to decrease the award for future pain and suffering from $400,000 to $150,000, and to entry of an amended judgment in accordance therewith.
Plaintiff, then 31 years of age, fell on a sidewalk and sustained a fractured right patella which required two surgeries. She was hospitalized eight days for the first surgery and two days for the second. Notwithstanding the severity of plaintiffs injury, we find that the awards for past and future pain and suffering deviate materially from what is reasonable compensation under the circumstances to the extent indicated (see, Harvey v Mazal Am. Partners, 79 NY2d 218, 225; Myers v Schaffer Grocery Corp., 281 AD2d 156; Salop v City of New York, 246 AD2d 305). Concur — Tom, J. P., Andrias, Wallach and Buckley, JJ.